UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 08-6269



EDSON FURTADO,

                 Plaintiff - Appellant,

          v.


JOHN MCCARTHY, State Attorney,

                 Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:07-cv-
03375-RWT)


Submitted:   April 24, 2008                 Decided:   April 30, 2008


Before KING and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Edson Furtado, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Edson   Furtado   appeals    the   district    court’s   order

dismissing his 42 U.S.C. § 1983 (2000) complaint for failure to

state a claim upon which relief may be granted.         We have reviewed

the record and find no reversible error.        Accordingly, we deny

Furtado’s motion for appointment of counsel and affirm for the

reasons stated by the district court.        Furtado v. McCarthy, No.

8:07-cv-03375-RWT (D. Md. Jan. 31, 2008).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               AFFIRMED




                               - 2 -